Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1. 	This office action is in response to the amendment filed 08/11/2021.
2. 	Claims 1 and 8-10 have been amended; support for claim 1 is found in [0055], Figs. 1A, 1B and 2B; support for claims 8-10 is found [0012].
3. 	Claims 11-14 have been added; support for claim 11 is found in [0006] and Fig. 1A.; support for claims 12-13 is found in Fig. 1A; support for claim 14 is found in [0055].
4. 	Claims 1-14 are currently pending in this office action.

Reasons for Allowance
5. 	Claims 1-14 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance: 
	a. 	The closest prior art of record, Ryu (US 20140199581A1). Ryu discloses a pouch receiving an electrode assembly with an upper and a lower sheathing portions which are sealed and an unsealed portion connected to a recess (cut 300) but does not disclose or suggest the limitation of the unsealed portion being in fluid communication with the recess and havening a second depth that is less than the first depth.
		It would not be obvious to provide an unsealed portion with a second depth in fluid communication with the first recess or where the electrode assembly is received. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727